DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-13 in the reply filed on 01/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/25/2021.

Status of Claims
	Claims 1-20 are currently pending in the application, of claims 14-20 are withdrawn from consideration.
	The merits of claims 1-13 are addressed below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 2017-0021102 A).
Regarding claim 1, Kim teaches a pouch-shaped (see figure 1) secondary battery (i.e., battery cell) (80) (page 2) comprising:
a battery case (i.e., receiving case 4 and receiving case 8) (page 4) (see figure  1)
an electrode assembly (30) (see figure 7 below) (page 4) having a structure in which a positive electrode (i.e., cathode) and a negative electrode (i.e., anode) are stacked in a state in which a separator is interposed therebetween (i.e., the electrode assembly 30 includes a first unit laminate or a cathode (or anode) plate including a cathode (or anode) plate, a separator and an anode (or cathode) plate on predetermined regions of one surface of a strip- A plurality of first unit stacks or a plurality of second stacks are stacked with a separating film by positioning a second unit stack composed of a plate, a separator, an anode (or cathode) plate, a separator and a cathode (or anode) rolled stack folding structure.) (page 4), the electrode assembly having electrode tabs (26) (see figure 7 below) (page 5), the electrode assembly being 
an electrode lead (64) having an asymmetrical notch (i.e., notch groove) (43) (see figure 7 below) (page 5) formed in a first surface of the electrode lead (64) (see figure 7 below), the electrode lead (64) being electrically connected to the electrode tabs (26) of the electrode assembly (30) (see figure 7 below) (i.e., electrode lead 64 electrically connected to the electrode tab 26) (page 5), the asymmetrical notch being configured to induce a rupture of the electrode lead (i.e., notch groove 43 break the electrode lead 64) (page 7), the electrode lead (64) having a portion thereof that protrudes out of the battery case (see figure 7 below),
a lead film (i.e., lead breaking members 46, 49 and lead sealing member 70) (page 5-6) attached to the first surface and a second surface of the electrode lead (64) (see figure 7 below), the lead film adhering the electrode lead to the battery case (see figure 7 below) (i.e., lead breaking members 46, 49 and lead sealing member 70 are made of a resin capable of being heat-fused or thermally fused which would create an adhesion to the surfaces on which are directly in contact in this case the electrode lead 64 and case 4, 8 of the battery) (page 5-6), the lead film comprising a first lead film (46) located between the electrode assembly (30) and the asymmetrical notch (43), and a second film (70) located between the asymmetrical notch (43) and the portion of the electrode lead (64) that protrudes out of the battery case (4) (8) (see figure 7 below).     

    PNG
    media_image1.png
    412
    858
    media_image1.png
    Greyscale

	Regarding claim 3,  Kim teaches the second lead film (70) is attached to the first and second surface of the electrode lead (64) (see figure 7 above) such that a portion of the second lead film (70) attached the first surface of the electrode lead (64) and at least a portion of the second lead film (70) attached to the second surface of the electrode lead (64) overlap each other in a vertical direction perpendicular to a longitudinal direction of the electrode lead (64) (see figure 7 above).
	Regarding claim 6, Kim teaches the asymmetrical notch (46) is continuously formed in the electrode lead (64) (see figure 5 below) from a first edge of the first surface of the electrode lead (64) to a second edge of the first surface of the electrode lead (64) in a lateral direction perpendicular to a longitudinal direction of the electrode lead (64) (see figure 5 below). 

    PNG
    media_image2.png
    534
    876
    media_image2.png
    Greyscale

	Regarding claim 11, Kim teaches the electrode lead (64) comprising an inner electrode lead and an outer electrode lead (see figure 7 below), the first lead film (46) attached to the electrode inner lead (see figure 7 below), and the second lead film (70) attached to the outer electrode lead (see figure 7 below), the asymmetrical notch extending from the inner electrode lead and the outer electrode lead (see figure 7 below) (page 5). 

    PNG
    media_image3.png
    412
    858
    media_image3.png
    Greyscale

Regarding claim 13, Kim teaches a device (i.e., electric vehicle) comprising the above pouch-shaped secondary battery (i.e., the battery pack is configured to be chargeable outside and/or inside of an electric vehicle) (page 2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2017-0021102 A).
	Regarding claim 2, Kim teaches the pouch-shaped battery cell as described above in claim 1 but does not specify the first lead film only attached to the second surface. However, the particular placement of the lead film appears to be a matter of choice recognized by a skilled artisan absent evidence that such specific configuration is critical or produce unexpected results (see MPEP 2144.04). Kim teaches the lead films (46, 49, and 70) bonds to the electrode lead (64) and battery cell case (4, 8) using an adhesive or heat fusion and form a sealing (page 6-7). As such, one of ordinary skill in the art can consider attaching the lead film on the second surface in order to bond and create a sealing between the electrode lead (64) and the battery cell case (seating case 4 in this case where the second surface is located – see figure 7 above). 
	Regarding claim 4, Kim teaches the pouch-shaped battery cell as described above in claim 1. Kim does not explicitly articulate the particulars of the second lead film comprises an upper lead film, which is attached to the first surface of the electrode lead, and a lower lead film, which is attached to the second surface of the electrode lead, the upper lead film and the 
	Regarding claim 5, Kim teaches the pouch-shape battery cell as described above in claim 1 and 2 but does not explicitly articulate the particulars of the size of a portion of the second lead film attached to the second surface of the electrode lead is less than a size of a portion of the second lead film attached to the first surface of the electrode lead. However, as articulated above Kim teaches applicability in medium and large size battery cells (page 2). Therefore, scaling up and down or changing the size of the components to include the lead films to form a particular bond or seal according to a specific size of a battery cell would be obvious absent evidence that a particular shape or size is critical (see MPEP 2144.04).           
	Regarding claims 7-8 and 10, Kim teaches the pouch-shaped battery cell as described above in claim 1 and 6. Kim does not explicitly articulate the particulars as recited in the instant claims however, as indicated above, Kim teaches applicability in medium and large size battery cells (page 2). In addition, Kim teaches the asymmetrical notch serves to break the electrode lead in the occurrence of swelling phenomenon hence, prevent ignition or explosion of the battery cell (page 3). As such, scaling up and down or changing the size or shape of the asymmetrical notch to a specific size of a battery cell to optimize safety (i.e., effectively prevent ignition or explosion of cell due to swelling) would be obvious to a skilled artisan absent evidence that a particular shape or size is critical (see MPEP 2144.04).         
Regarding claim 9, Kim teaches the pouch-shaped battery cell as described above in claim 1. Kim does not particularly describe the asymmetrical notch formed 10-90% of a thickness of a portion of the electrode lead in which no notch is formed, the first and second thickness each being define in a vertical direction perpendicular to a longitudinal direction of the electrode lead. However, as indicated above, Kim teaches applicability in medium and large size battery cells (page 2). In addition, Kim teaches the asymmetrical notch serves to break the electrode lead in the occurrence of swelling phenomenon hence, prevent ignition or explosion of the battery cell (page 3). As such, scaling up and down or changing the thickness or size/shape of the asymmetrical notch to a specific size of a battery cell to optimize safety (i.e., effectively prevent ignition or explosion of cell due to swelling) would be obvious to a skilled artisan absent evidence that a particular thickness is critical (see MPEP 2144.04).  
	Regarding claim 12, Kim teaches the pouch-shaped battery cell as described above in claim 1 and 11. Kim does not explicitly articulate the inner electrode lead and the outer electrode lead are configured to be attached to different respective ones of an upper part and a lower part of the battery case when the asymmetrical notch is in a ruptured state. However, since the structure of the pouch-shaped battery cell of Kim is substantially identical as the one claimed, it would be expected for the electrode lead to function in the same manner as described above. In addition, there is no way to ascertain the particular manner in which the electrode lead brakes in response to a particular condition. For instance, the electrode lead of Kim can break in any direction based on the particular nature of the swelling conditions unless there is a predictable way of such conditions. As an example, one can apply pressure or a force to an object and such will move to the direction the pressure or force applied. In the instant In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.                     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723